UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K /A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54510 CHINA MODERN AGRICULTURAL INFORMATION, INC. ( Exact name of registrant as specified in its charter) Nevada 27-2776002 State or other jurisdiction of Incorporation or organization (I.R.S. Employer Identification No.) No.A09, Wuzhou Sun Town Limin Avenue, Limin Development District Harbin, Heilongjiang, China N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (86) 0451-84800733 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock Over the Counter $0.001 par value Bulletin Board Securities registered pursuant to Section 12(b) of the Exchange Act: None. Securities registered pursuant to Section 12(g) of the Exchange Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The aggregate market value of the Company’s common stock held by non-affiliates computed by reference to the closing bid price of the Company’s common stock, as of the last business day of the registrant’s most recently completed fiscal quarter: $17,209,612. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: 53,100,000 shares of common stock, par value $0.001 per share, issued and outstanding as of September 26, 2012. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE China Modern Agriculture Information, Inc. (the “Company”) is filing this Amendment No. 1 (this “Amendment”) to its Annual Report on Form 10-K for the fiscal year ended June 30, 2012, which was originally filed on October 11, 2012 (the “Annual Report”), for the sole purpose of making corrections to the section entitled “Critical Accounting Policies and Estimates” under Item 7 of Part III, in response to comments of the Securities and Exchange Commission (the “SEC”) dated June 21, 2013 on the Annual Report. No attempt has been made in this Amendment to modify or update the other disclosure presented in the Annual Report. This Amendment does not reflect events occurring after the filing of the Annual Report or modify or update the disclosure in the Annual Report, except as set forth in this Amendment, and should be read in conjunction with the Annual Report and our other filings with the SEC. Forward-Looking Statements Certain statements in this Annual Report on Form 10-K constitute “forward-looking statements” made under the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 that are based on current expectations, estimates, forecasts and assumptions and are subject to risks and uncertainties. Words such as “anticipate,” “assume,” “believe,” “estimate,” “expect,” “goal,” “intend,” “plan,” “project,” “seek,” “target,” and variations of such words and similar expressions are intended to identify such forward-looking statements. All forward-looking statements speak only as of the date on which they are made. Such forward-looking statements are subject to certain risks, uncertainties and assumptions relating to certain factors that could cause actual results to differ materially from those anticipated in such statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Annual Report on Form 10-K and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Annual Report on Form 10-K. All subsequent written and oral forward-looking statements concerning other matters addressed in this Annual Report on Form 10-K and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Annual Report on Form 10-K. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. PART II Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of the results of operations and financial condition of the Company for the years ended June 30, 2012 and 2011. Such discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto and other financial information contained elsewhere in this Annual Report. We are a leading producer and distributor of raw fresh milk in China. We have three operating entities with an aggregate fresh milk production capacity of approximately 149 tons (approximately 4,731 gallons) per day. We also have 39 exclusive individual partners with an aggregate fresh milk production capacity of approximately 245 tons per day. Change in Business Model In addition to selling fresh milk to Chinese manufacturing and distribution companies of dairy products, we started to stream revenue from making commission from the local farmers on their monthly milk sales. Since June 2011, we started to sell our milk cows to local farmer in exchange for monthly payments from the local farmers on their monthly milk sales. The monthly payments represent the monthly installments, including interest, for the purchase price of milk cows sold or a mix of the purchase price and commissions for our assistance in arranging for the sale of the milk. Sale of Milk Cows In June 2011, we sold 2,000 milk cows to six local farmers with the purchase price being paid in installments over a five-year period with a minimum payment of 20% of the sales price annually. No down payment was made by the farmers for these sales in June 2011. In August 2011, through initial negotiation and subsequent modification of sales terms, we sold 5,635 milk cows to 20 local farmers with a 10% down payment with monthly installments plus interest at 7% on any remaining principal payment over a period of the remaining useful life of the cows sold. In September 2011, we also sold 3,787 milk cows to 13 local farmers with monthly installments payable over a period of the remaining useful life of the cows sold with no down payment. We also charge interest at a rate of 7% per annum on the outstanding principal. The receivable related to the sales of cows is included in notes receivable in the accompanying consolidated balance sheets as of June 30, 2012 and June 30, 2011.In addition to monthly installments for the purchase price of the cows sold, these local farmers who bought our cows in August and September 2011 also pay commissions to us each month for our assistance in arranging for the sale of their milk. Pursuant to the agreements with these local farmers entered in August and September 2011, we are also entitled to 30% of the monthly milk sales generated by the cows sold. The 30% monthly payments represent the monthly installments, including interest, for the purchase price of cows sold and commissions for our assistance in arranging for the sale of the milk.Wealsoentered into agreements with local farmers for a 30% commission of their monthly milk sales generated by the cows sold in June 2011. No sales of milk cows to the local farmers under these agreements occurred during the year ended June 30, 2012. By June 30, 2012, we had 14,067 cows, among which, 9,357 cows continue to be fed by local farmers, 400 cows are fed by our variable interest entity Xinhua Cattle, and 4,310 cows are fed by our variable interest entity Yulong Cattle. Starting with the quarter ended September 30, 2011, the food costs for feeding cows increased significantly. The food costs paid to the farmers for feeding cows per month increased from RMB 200 or $32 to RMB 280 or $44, RMB 280 or $44 to RMB 350 or $55, RMB 300 or $47 to RMB 380 or $60 and RMB 450 or $71 to RMB 540 or $85 for baby cows, pre-adult cows, young cows and milk cows respectively. This was the main reason we disposed of a large number of our cows and rented the grassland. Stock Incentive Plan On March 16, 2012, the Board of Directors adopted the China Modern Agricultural Information, Inc. Stock Incentive Plan (the “Plan”).The purpose of the Plan is to attract, motivate and retain top-quality directors, officers, employees, consultants, advisers and independent contractors, provide substantial incentives, to act in the best interests of the stockholders of the Company and to reward extraordinary effort.The awards under the Plan may be in the form of stock options, restricted stock, restricted stock units or performance share units.The total number of shares of Stock reserved for distribution under the Plan is 3,000,000.There are currently no shares available to be issued. On April 16, 2012, we granted 3,000,000 shares of restricted stock under the Plan to our employees and the shares were issued on April 27, 2012.The shares, with a fair value of $1,200,000 at the grant date, were fully vested on May 20, 2012 and the fair value of the shares was charged to operations for the year ended June 30, 2012. Factors Affecting our Results of Operations Our operating results are primarily affected by the following present factors: Dairy Industry Growth. We believe the market for dairy products in China for the long term will be growing rapidly, driven by China’s economic growth, improved living quality and increased penetration of infant formula. We believe the demand of raw fresh milk will be increasing rapidly driven by the above factors. Production Capacity. Our revenue largely depends on our production capacity. The production capacity in this industry is determined by variety, aging and number of adult cows. Accordingly, we acquired Yulong Cattle in November 2011 which increased our number of the cows by 3,800 and improved our production capacity by approximately 90 tons per day. Raw Material Supply and Prices. The per unit costs of fresh raw milk are affected by the price volatility of raw material and feeding expenses in the China markets. For instance, the total food costs and feeding expenses paid to farmers increased by 17% in the quarter ended September 30, 2011 and stayed stable to June 30, 2012. In response to the increasedcosts, we leased the 16,666,750 square meters grassland in October 2011, and we believe we can start to produce hay, one of the major raw materials on the leased grassland, in the near future. Results of Operations The following tables present certain consolidated statements of income and other comprehensive income of operations information. Financial information is presented for the12 months ended June 30, 2012 and 2011 respectively (all information is presented in U.S. dollars). Comparison of Twelve Month Periods Ended June 30, 2012 and 2011 The following table sets forth certain information regarding our results of operations for the twelve months ended June 30, 2012 and 2011. For the 12 months ended June 30, 　 　 Change Amount % Revenue $ $ $ 19 Cost of goods sold $ $ $ ) ) Gross profit $ $ $ 46 Operating expenses $ $ $ 64 Operating income/(loss) $ $ $ 44 Other income and expenses $ $ $ Income before income tax $ $ $ 99 Provision for income tax $ $ $ Net income before noncontrolling interests $ $ $ 95 Noncontrolling interests $ $ $ 12 Net income attributable to controlling interests $ $ $ 97 Foreign currency translation adjustment $ $ $ ) ) Total comprehensive income $ $ $ 84 Revenues The revenue was primarily generated from sales of natural milk and natural milk sales commission from farmers to which we sold cows. We had total revenues of $29,822,284 for the year ended June 30, 2012, an increase of $4,800,672 or 19%, compared to $25,021,612 for the year ended June 30, 2011. Although the changing of our business operating activities lead to the decrease in revenue of Xinhua, the successful acquisition of Yulong in November 2011 led to an increase in total revenue. For the twelve months ended June 30, 2012 and 2011, our revenue stream comprised sales of natural milk and sales commission from farmers. The following table shows the different revenue sources: For the 12 months ended June 30, 　 　 Change Amount % Sales of natural milk ) ) Sales commission Total revenue 19 For the twelve months ended June 30, 2012, our revenue generated from natural milk selling was $19,812,585 which represented a decrease of $5,086,228 or 20% compared to $24,898,813 for the twelve months ended June 30, 2011, despite the factor that the milk sales of Yulong Cattle for the post-acquisition period from November 24, 2011 to June 30, 2012 was included in our revenue for the twelve months ended June 30, 2012.The main reason for the decrease was due to the decrease in the number of our milk cows. The following table sets forth certain information regarding the number of milk cows and the revenue per cow: For the 12 months ended June 30, 　 　 Change Amount % Sales of natural milk ) ) Average number of milk cows ) ) Revenue from per milk cow 64 As we disposed of a large number of milk cows to local farmers in June, August and September of 2011, the average number of milk cows for the year ended June 30, 2012 decreased from 9560 to 4629 compared to the year ended June 30, 2011. In contrast to the decrease in number of milk cows, the revenue per milk cow increased to $4,280for the twelve months ended June 30, 2012 from $2,604 for the twelve months ended June 30, 2011, an increase of $1,676 or 64%. Three reasons caused the increase in revenue from milk cow. First, the sales price was increased from RMB 1.95 or approximately $ 0.31 per kg for the twelve months ended June 30, 2011 to RMB 3.35 or approximately $0.53 per kg, an increase of approximately RMB 1.40 or $ 0.22 or 72%. Second, we disposed of inferior domestic cows and kept superior imported Holstein cows which are still fed by Xinhua Cattle.Third, the addition of the milk cows owned by Yulong Cattle and the sale of our previously owned milk cows brought down the average age of our milk cows mix.The decrease in sales of natural milk was partially offset by sales commission from the local farmers of $10,009,699 for the twelve months ended June 30, 2012 and has become one of our main revenue streams. Gross profit Our cost of goods sold consists of feeding food, feeding expenses and other direct production overhead which includes labor costs, depreciation and water & electricity, etc. Our operating activities changed since the quarter ended September 30, 2011 which resulted in reduced direct costs especially in feeding food costs because the milk production and distribution are now entirely the responsibility of the local farmers. The change in our operating activities to the new program has resulted in a marked improvement in our margins.For the twelve months ended June 30, 2012, our cost of goods sold was reduced to $10,696,821 which represented a decrease of $1,235,028 or 10% compared to $11,931,849 for the twelve months ended June 30, 2011.The decrease was primarily due to the decrease in the number of adult cows. The following table sets forth certain information regarding the number of milk cows and the cost per cow: For the 12 months ended June 30, Change Amount % Cost of goods sold ) ) Average number of milk cows -4,931 52 Cost per milk cow 85 The increase in cost per milk cow for the twelve months ended June 30, 2012 continued to be primarily caused by the reasons below: o Increase in the price of raw materials and feeding expenses o The fixed costs allocated to a small number of adult cows caused the increase in unit cost; o We changed the cost allocation method that more costs were allocated to adult cows; o Not only did the food costs and feeding expenses increase, but also the auxiliary production costs increased as well, e.g, medicine, salary, etc; o The acquisition of Yulong Cattle caused the increase in unit cost due to the lower gross profit margin of Yulong Cattle. Gross profit margin Our gross profit margin increased to 64% for the twelve months ended June 30, 2012 from 52% for the twelve months ended June 30, 2011, primarily due to the change of our operating activities where the new revenue stream reduced direct costs, especially in feeding food costs because the milk production and distribution are entirely the responsibility of the local farmers. However, the gross profit margin from natural milk sales decreased from 52% to 46% due to the increase in raw materials and feeding expenses, although the sales price has significantly increased. We believe that the price of the raw materials will keep increasing in the future and that is one of the reasons we disposed of a large number of adult cows. Operating expenses Our operating expenses increased to $2,292,568 for the twelve months ended June 30, 2012 from $1,397,561 for the twelve months ended June 30, 2011. It increased by $895,007 or 64%. The main operating expenses consist of human resources, depreciation, professional service fees for filings required by U.S. securities laws, consulting expenses to a Chinese financial advisory company, business taxes and expenses for stock option plan, etc. Due to the new revenue stream introduced, we incurred $619,307 and $6,754 in business tax for the twelve months ended June 30, 2012 and 2011, respectively. We classified it as a selling expense which is included in operating expenses. This is the main reason for the increase in operating expenses during the twelve months ended June 30, 2012. In addition, on April 16, 2012, we granted 3,000,000 shares of restricted stock under the Plan to our employees and the shares were issued on April 27, 2012.The shares, with a fair value of $1,200,000 at the grant date, were fully vested on May 20, 2012 and the fair value of the shares was charged to operations for the year ended June 30, 2012. Operating income As a result of the foregoing, we had operating income of $16,832,895 for the twelve month period ended June 30, 2012, representing an increase of $5,140,693, as compared to an operating income of $11,692,202 for the twelve month period ended June 30, 2011. Non-operating income Non operating income consists of a bargain purchase gain from the acquisition of Yulong Cattle and other non operating income.For the twelve months ended June 30, 2012, the bargain purchase gain was $5,721,596. The other non operating income consists primarily of interest income of $652,992 charged on the outstanding notes receivable from the farmers. For the twelve months ended June 30, 2012, we also have a non operating gain of $254,934 from the disposal of biological properties and a governmental subsidy of $110,320. Net Income Our 99% owned subsidiary, Xinhua Cattle and 100% owned subsidiary, Yulong Cattle are entitled to a tax exemption for the full Enterprise Income Tax in China due to a government tax preferential policy for the dairy farming industry. Heilongjiang Zhongxian Information is subject to an Enterprise Income Tax of 25% and files its own tax returns. The provision for income taxes was $6,064,917 including the income taxes on the bargain purchase gain and $2,866,622 for the twelve months ended June 30, 2012 and 2011, respectively. Net income was $17,554,833 and $8,983,781 for the twelve months ended June 30, 2012 and 2011, respectively which represented an increase in $8,571,052 or 95%. As we own 99% of Xinhua Cattle’s shares, non-controlling interests attributed to the minority interest shareholder was $145,750 and $130,597 for the twelve months ended June 30, 2012 and 2011, respectively. Our net income attributable to the Company was $17,409,083 representing $0.37 per share and $8,853,184 representing $0.23 per share for the twelve months ended June 30, 2012 and 2011, respectively. Foreign Currency Translation Adjustment Our reporting currency is the U.S. dollar. Our local currency, Renminbi, is our functional currency. All asset and liability accounts have been translated using the exchange rate in effect at the balance sheet date.Equity accounts have been translated at their historical exchange rates when the capital transactions occurred.Statements of income and other comprehensive income amounts have been translated using the average exchange rate for the periods presented.Adjustments resulting from the translation of our consolidated financial statements are recorded as other comprehensive income (loss).Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. For the twelve months ended June 30, 2012 and 2011, foreign currency translation adjustments of $570,593 and $892,351 have been reported as other comprehensive income in the consolidated statements of income and other comprehensive income. Liquidity and Capital Resources As of June 30, 2012 and June 30, 2011, we have no bank debt but amounts owed to shareholders for $241,612 and $230,356, respectively. The amounts due to our shareholders is for the professional services incurred for listing in U.S stock market which was paid from our shareholders’ personal bank accounts because of the restriction of official bank transfers abroad by the Bank of China. At the same time, we had $16,941,737 and $5,525,180 in cash at June 30, 2012 and 2011 as well as net working capital totaling $23,384,004 and $8,216,425, respectively. During the twelve months ended June 30, 2012, our operating activities provided $15,433,905 in net cash, compared to $12,835,678 during the twelve months ended June 30, 2011.The net cash provided in the twelve months ended June 30, 2012 was much lower than our net income primarily due to the payment of $4,387,275 for the upfront payment of the grassland lease. Over the long term, our expectation is that we will utilize our capital resources as well as any additional investments that we secure in order to expand our operating activities.At the present time, however, we are able to operate profitably without significant additional investment.Moreover, our observation of the equity markets indicates that we would be unlikely to obtain financing on favorable terms at this time.Accordingly, our near term plan is to continue the program that we initiated during the past year, utilizing the resources available to us. Critical Accounting Policies and Estimates Basis of Accounting and Presentation This audited consolidated financial statements of the Company for the years ended June 30, 2012 and 2011, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the SEC. Revenue Recognition The Company’s primary sources of revenues are derived from (a) sale of fresh milk to Chinese manufacturing and distribution companies of dairy products and (b) commissions from local farmers on their monthly milk sales.The Company’s revenue recognition policies comply with SEC Staff Accounting Bulletin (“SAB”) 104.Revenues from sales of goods are recognized when the goods are delivered and the title is transferred, the risks and rewards of ownership have been transferred to the customer, the price is fixed and determinable and collection of the related receivable is reasonably assured. Milk sales revenue is recognized when the title to the goods has been passed to customers, which is the date when the goods are delivered to designated locations and accepted by the customers and the previously discussed requirements are met.Fresh milk is delivered to our customers on a daily basis.The customers’ acceptance occurs upon inspection of quality and measurement of quantity at the time of delivery.The Company does not provide the customer with the right of return.Sales commission revenue is recognized on a monthly basis based on monthly sales reports received. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. PART IV Item 15.EXHIBITS (a) Exhibits Exhibit Number Description Share Exchange Agreement between Trade Link Wholesalers, Inc. and Value Development Holdings Limited, dated January 28, 2011, incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Letter of Intent dated as of July 10, 2011, by and between Heilongjiang Zhongxian Information Co., Ltd. and Harbin JinShangjing Technology Investment Co., Ltd. (English Translation), incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K filed on July 14, 2011. Letter of Intent, dated as of July 10, 2011, by and between Heilongjiang Zhongxian Information Co., Ltd. and Harbin JinShangjing Technology Investment Co., Ltd. (Englis Translation), incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K filed on September 30, 2011. Equity Transfer Agreement, dated as of November 23, 2011, among China Modern Agricultural Information, Inc., Heilongjiang Zhongxian Information Co., Ltd., Shangzhi Yulong Co., Ltd., and Shangzhi Yulong Shareholders, incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K filed on November 30, 2011. Exclusive Consulting and Service Agreement between Harbin Jiasheng Consulting Managerial Co., Ltd. and Heilongjiang Zhongxian Information Co., LTD., dated December 21, 2010, incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Shareholders Voting Right Proxy Agreement between Mr. Wang Youliang, Mr. Liu Zhengxin, Harbin Jiasheng Consultation & Management Co., LTD. and Heilongjiang Zhongxian Information Co., LTD., dated December 21, 2010, incorporated by reference to Exhibit 10.2 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Exclusive Call Options Agreement between Mr. Wang Youliang, Mr. Liu Zhengxin, Harbin Jiasheng Consultation & Management Co., LTD. and Heilongjiang Zhongxian Information Co., LTD., dated December 21, 2010, incorporated by reference to Exhibit 10.3 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Equity Pledge Agreement between Mr. Wang Youliang, Mr. Liu Zhengxin, Harbin Jiasheng Consultation & Management Co., LTD. and Heilongjiang Zhongxian Information Co., LTD., dated December 21, 2010, incorporated by reference to Exhibit 10.4 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Form Employment Agreement, incorporated by reference to Exhibit 10.14 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Letter from Ronald R. Chadwick, P.C., incorporated by reference to Exhibit 16.1 to the Current Report on Form 8-K filed on February 3, 2011, as amended. 31.1* Certifications of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certifications of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1+ Certification Pursuant to 18U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2+ Certification Pursuant to 18U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101. INS** XBRL Instance Document. 101. SCH** XBRL Taxonomy Extension Schema Document 101. CAL** XBRL Taxonomy Extension Calculation Linkbase Document. 101. LAB** XBRL Taxonomy Extension Label Linkbase Document. 101. PRE** XBRL Taxonomy Extension Presentation Linkbase Document. 101. DEF** XBRL Taxonomy Extension Definition Linkbase Document. * Filed herewith + Furnished herewith ** Furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise not subject to liability under these sections. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA MODERN AGRICULTURAL INFORMATION, INC. Dated: July 8, 2013 By: /s/ Wang Youliang Wang Youliang Chief Executive Officer (Principal Executive Officer) Dated: July 8, 2013 By: /s/ Liu Yanyan Liu Yanyan Chief Financial Officer (Principal Financial Officer and Chief Accounting Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date /s/ Liu Enjia July 8, 2013 Liu Enjia Chairman of the Board of Directors /s/Wang Youliang Chief Executive Officer and July 8, 2013 Wang Youliang Director /s/ Shan Yanqin Shan Yanqin Director July 8, 2013 /s/ Liu Yanyan Liu Yanyan Chief Financial Officer July 8, 2013 Exhibit Index Share Exchange Agreement between Trade Link Wholesalers, Inc. and Value Development Holdings Limited, dated January 28, 2011, incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Letter of Intent dated as of July 10, 2011, by and between Heilongjiang Zhongxian Information Co., Ltd. and Harbin JinShangjing Technology Investment Co., Ltd. (English Translation), incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K filed on July 14, 2011. Letter of Intent, dated as of July 10, 2011, by and between Heilongjiang Zhongxian Information Co., Ltd. and Harbin JinShangjing Technology Investment Co., Ltd. (Englis Translation), incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K filed on September 30, 2011. Equity Transfer Agreement, dated as of November 23, 2011, among China Modern Agricultural Information, Inc., Heilongjiang Zhongxian Information Co., Ltd., Shangzhi Yulong Co., Ltd., and Shangzhi Yulong Shareholders, incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K filed on November 30, 2011. Exclusive Consulting and Service Agreement between Harbin Jiasheng Consulting Managerial Co., Ltd. and Heilongjiang Zhongxian Information Co., LTD., dated December 21, 2010, incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Shareholders Voting Right Proxy Agreement between Mr. Wang Youliang, Mr. Liu Zhengxin, Harbin Jiasheng Consultation & Management Co., LTD. and Heilongjiang Zhongxian Information Co., LTD., dated December 21, 2010, incorporated by reference to Exhibit 10.2 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Exclusive Call Options Agreement between Mr. Wang Youliang, Mr. Liu Zhengxin, Harbin Jiasheng Consultation & Management Co., LTD. and Heilongjiang Zhongxian Information Co., LTD., dated December 21, 2010, incorporated by reference to Exhibit 10.3 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Equity Pledge Agreement between Mr. Wang Youliang, Mr. Liu Zhengxin, Harbin Jiasheng Consultation & Management Co., LTD. and Heilongjiang Zhongxian Information Co., LTD., dated December 21, 2010, incorporated by reference to Exhibit 10.4 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Form Employment Agreement, incorporated by reference to Exhibit 10.14 to the Current Report on Form 8-K filed on February 3, 2011, as amended. Letter from Ronald R. Chadwick, P.C., incorporated by reference to Exhibit 16.1 to the Current Report on Form 8-K filed on February 3, 2011, as amended. 31.1* Certifications of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certifications of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1+ Certification Pursuant to 18U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2+ Certification Pursuant to 18U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101. INS** XBRL Instance Document. 101. SCH** XBRL Taxonomy Extension Schema Document 101. CAL** XBRL Taxonomy Extension Calculation Linkbase Document. 101. LAB** XBRL Taxonomy Extension Label Linkbase Document. 101. PRE** XBRL Taxonomy Extension Presentation Linkbase Document. 101. DEF** XBRL Taxonomy Extension Definition Linkbase Document. * Filed herewith + Furnished herewith ** Furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise not subject to liability under these sections.
